309 F.2d 143
62-2 USTC  P 9797
Clarence J. SAPP and Hilda C. Sapp, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19535.
United States Court of Appeals Fifth Circuit.
Nov. 2, 1962.

Harold E. Smith, Atlanta, Ga., Smith, Webb & Dreher, Altanta, Ga., of counsel, for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Crane C. Hauser, Chief Counsel and Glen E. Hardy, Atty., I.R.S., Robert N. Anderson and Ralph A. Muoio, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
This petition for review raises the question whether the Tax Court decision was clearly erroneous in finding that a portion of the automobile expense, including an allowance for depreciation, claimed by the taxpayer as a deduction, was personal in nature and not deductible, where, in addition to using it in his medical practice, the taxpayer used the automobile to 'commute' to work, to go home for lunch, and to attend social functions.


2
The facts are adequately set forth in the opinion of the Tax Court reported at 36 T.C. 852.  We conclude also that the reasoning and decision of the Tax Court is correct.  That decision is, therefore, affirmed on the opinion of the Tax Court.